Title: From George Washington to John Hancock, 18–19 April 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown April 18[-19] 1777.

I have nothing of importance to transmit Congress, no Event in the Military line having happened since my last, except the Surprizing a Small picquet guard of the Enemy on Monday night at Bonam Town & bringing off Thirteen prisoners by One of our parties. An Enterprize of a similar nature was formed against that at Amboy, in which, the party sent to effect it did not succeed so well, though the most advanced of them seized & secured three of their Out Sentries without giving an alarm.
By a Letter from Genl McDougal of Yesterday, I am informed, that he had received accounts of Thirty Six Sail of Transports having left New Port on Friday last with Troops on board. Other reports he had, were, that a number of Ships were coming up the Sound, so that we may reasonably conclude Genl Howe is drawing his forces from the

Eastward. Genl Arnold in a Letter of the 6th mentioned, that from the preparation of Transports & Other circumstances he thought it probable an embarkation was about to take place.
There are grounds to suspect from information received, That some unfair practices have been & are meant to be used in certain Exports from Philadelphia. It is said, that a Vessel navigated by Frenchmen loaded there, belonging to the Murrays of New York, which carried her Cargo to Genl Howe; Also that Hartshorne & Bowne of Monmouth County intend to load One or more for the same purpose under the Idea of sending them to Foreign Markets. I have written to the Board of War for Pensylvania upon the Subject, and doubt not, but these Hints will be properly improved and such frauds guarded against as well as circumstances will admit.
I have inclosed a Copy of an Advertisement published in Gains paper of the 14th which shews that no Artifices are left untried by the Enemy to injure us. Before the appearance of this unparallelled peice, I had heard, that a person was gone from York to Rhode Island with a Quantity of Counterfeit Money.
There is One thing, which I beg leave to mention to Congress, and which I think highly deserving their attention, that is, that Supplies of Hard money or Bills of Exchange to procure it, should if possible be sent to our prisoners in the hands of the Enemy, at least to the Officers, to releive their wants. By Letters, which I have received from them of late, I find they are in great distress and such as ought to be removed if it can be done. No inconvenience will result to the public from such Supplies, if they can be furnished, as proper Stoppages and deductions can be made from their pay.
April 19th. I was honored with your Letter of the 16th between Twelve & One oClock Yesterday, accompanied by Sundry Resolutions. I hope the measures Congress have adopted, will produce the Salutary consequences they had in view—but I fear, that the States, unless they are delicate in exercising the powers they are invested with for filling vacancies in instances of removal from Office, and pay a strict attention to a proper line of Succession, where there are no Capital Objections, will renew much of that confusion & disorder, we have been endeavouring to extricate ourselves from. Nor will this be of small difficulty, if they displace many Officers; For supposing them to have kept the most accurate Lists of their Original appointments, changes have taken place, in several instances, from various causes unknown to them, and of which they cannot be apprized.
I can assure Congress the Appellation given to the Regiments officered by me, was without my consent or privity. As soon as I heard it, I wrote to Several of the Officers in terms of severe reprehension, and

expressly charged them to suppress the distinction—adding that all the Batallions were on the same footing, and all under the General name of Continental.
An Attack upon the Kings Troops at Rhode Island was certainly a desireable Event, could it have been conducted with success, or upon equal terms. It being an Object of great moment, and involving in its issue many important consequences, I am led to beleive the practicability of it, has had much consideration and the measure found to be unadviseable under the circumstances of the Troops collected for the purpose. If the Enemy have not evacuated the Island, I suppose the matter will be further weighed.
I do not find in the Medical Arrangement any mention of Regimental Surgeons Mates or provision made for their payment. Whether Congress mean to dispense with such Officers or not, I can not tell—I have heard that they do—But they appear to me to be absolutely necessary. We are often obliged to divide Regiments and to send a part to a distant post—When this is the case, it is essential, that there should be some person with them to take charge of the Sick or wounded, if such there should be. I have only mentioned this for Many Reasons that might be urged to shew the expediency of such Appointments.
Notwithstanding the many circumstances inducing a beleif, that Philadelphia will be the first Object of the Enemy’s attention, Yet as the Stratagems of War are various & they may be easily changed, especially when they have the entire command of the Water, I cannot but consider, the detention of the Troops at Philadelphia, farther than mentioned in my Letter in Answer to that from the Board of War, as inexpedient and Subject to great inconvenience & injury. In the present divided—separated State of the Army, we are weak at all points and not able to make the least Opposition promising success. Supposing they were collected here, they would be ready to act as Necessity and circumstances might require—If the Enemy pushed for Philadelphia—we should have notice of it and could hang upon their flank and Rear—Nor is it likely they would undertake such an expedition without attempting the destruction or dispersion of the Army first—If they embarkd and should go by Sea, we should have information of it & could be there in time—On the Other hand, should all they have done prove a feint, and they should turn their Views to the North River, we should be in a much better situation to counteract their designs & to check the progress of their Arms in that Quarter. added to this, Several of the Regiments, especially those which came first from Virginia and Pensylvania, are so broken, that it is impossible to do any thing with the parts that are here, and that Spirit which is always derived

from a Corps being full, or as much so, as circumstances of number will admit of, is entirely done away. I have the Honor to be with great respect Sir Your Most Obedt Sert

Go: Washington

